Citation Nr: 9910055	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of Agent 
Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied claims by the veteran 
seeking entitlement to service connection for PTSD and for 
residuals of Agent Orange exposure and which held that new 
and material evidence had not been submitted to reopen a 
claim seeking entitlement to service connection for 
hypertension.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD and for residuals of Agent Orange 
exposure.  He also believes that he is entitled to service 
connection for hypertension and that he has submitted new and 
material evidence to reopen the prior denial of that claim.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board notes that the veteran, in his May 
1997 Substantive Appeal, VA Form 9, requested a personal 
hearing before a member of the Board at the RO.  The record 
shows that such a hearing was conducted in December 1998.  
However, it is apparent from a March 1999 letter from the 
Board that the tape recording of the hearing was damaged and 
that, as a result, a transcript of the testimony presented at 
that hearing could not be created.  Subsequently, the Board 
sent a letter to the veteran informing him of the situation 
with respect to the tape of his hearing.  In response, the 
veteran indicated that he would like to attend another 
hearing before a member of the Board at the RO.  

Pursuant to 38 C.F.R. § 20.700  (1998), a veteran is entitled 
to a hearing on appeal before the Board if such a request is 
made.  In this case, through no fault of the veteran, his 
testimony from a personal hearing is not available for review 
by the Board.  Thus, another hearing before a member of the 
Board at the RO should be scheduled, and the veteran given 
the opportunity to appear, prior to appellate review of this 
case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Board member 
at the St. Petersburg, Florida, RO.  The 
veteran and his accredited representative 
should be provided adequate notice of the 
time, date, and place of said hearing.  
All correspondences pertaining to this 
matter, as well as a copy of the hearing 
transcript, should be associated with the 
claims folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






